                                                                        CLERK'
                                                                             S OFFICE 0.
                                                                                       *.DIST.(lotlr
                                                                               AT ROANOKE,VA
                                                                                      FILED

                                                                                 JUN 1 2 2219
                     IN THE UNITED STATES DISTRICT COURT
                    FO R TH E W ESTER N D ISTR ICT OF W R G IN IA           JULI C UDLEX          ERK
                                                                           BY;
                             H AR R TSON BU R G D IW SIO N                       Du           R

U NITED STA TES O F AM ER ICA ,
                                                C rim inalA ction N o.5:19cr00018
V.

C A SEY JAM ES H M W EY ,                       By: M ichaelF.Urbanski
                                                C hièfU nited StatesD istrictJudge
      D efendant.



      Thism atterwasreferredto theHonorableJJoel
                                             am eC.
                                                 sG.Hoppe
                                                     Hoppe,United StatesM agistrate

Judge,ptlrsuantto28U.S.C.j636(b)(3),forthepuposeofconductingapleahearingandaplea
colloquy tmderRule 11 oftheFederalRulesofCrim inalProcedtlre and preparingproposed

findingsoffactand arecomm endation astotheacceptance ofsuch plea astendered.The

M agistrateJudgefiled aReportand Recomm endation on M ay 30,2019,recom mendingthat

defendant'spleaofguiltybeaccepted.NoobjectionstotheReportand.Recommendationhave
been sled,andthe courtisoftheopinion thattheReportand Recom mendation should be

adopted in itsentirety.Accordingly,IT IS ORDERED thatsaidreportandthefindingsand

recomm endation contained therein arehereby ACCEPTED IN W H OLE,defendant'spleaof

guiltyisACCEPTED,anddefendantisadjudgedGUILTY asto Counts1and2ofthe
Inform ation.TheClerk ofCourthereby isdirected to send acertised copy ofthisOrderto al1

counselofrecord.

                                       sntered: Jt.
                                                  a/lw/,q
                                    Y#Y *'            *                    ''?'
                                         M ichaelF. ans '
                                         ChiefU 'ed States DistrictJudge
